
	

113 S2191 IS: To amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored health coverage, and for other purposes.
U.S. Senate
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2191
		IN THE SENATE OF THE UNITED STATES
		
			April 1, 2014
			Mr. Roberts (for himself, Mr. Inhofe, Mr. Cochran, Mr. Moran, Mr. Wicker, Mr. Enzi, and Mr. Chambliss) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the excise tax on high cost employer-sponsored
			 health coverage, and for other purposes.
	
	
		1.Repeal
			 of Excise Tax on High Cost Employer-Sponsored Health Coverage
			(a)In
			 general
				Chapter 43 of the Internal
			 Revenue Code of 1986 is amended by striking section 4980I.
			(b)Clerical
			 AmendmentThe table of sections for chapter 43 of such Code is
			 amended by striking the item relating to section 4980I.2.Repeal of health insurance premium review processSection 2794 of the Public Health Service Act (as added by section 1003 of the Patient Protection
			 and Affordable Care Act (42 U.S.C.  300gg–94)) is amended—(1)by striking the section heading and all that follows through subsection (c), and inserting the
			 following:2794.Medical reimbursement data centers(a)In generalThe 
	Secretary shall carry out a program to award grants to States 
	during the 5-year period beginning with fiscal year 2010 to 
	assist such States in establishing centers (consistent with 
		subsection (b)) at academic or other nonprofit 
		institutions to collect medical reimbursement 
		information from health insurance issuers, to analyze 
		and organize such information, and to make such 
		information available to such issuers, health care 
		providers, health researchers, health care policy 
		makers, and the general public.; and(2)in subsection (d)—(A)by redesignating such subsection as subsection (b); and(B)by striking subsection (c)(1)(C) each place that such term appears and inserting subsection (a).3.Repeal of the authority of the Secretary of Health and Human Services to deny plan bids under
			 Medicare parts C and D(a)Part CSection 1854(a)(5)(C) of the Social Security Act (42 U.S.C. 1395w–24(a)(5)(C)) is repealed.(b)Part DSection 1860D–11(d)(3) of the Social Security Act (42 U.S.C. 1395w–111(d)(3)) is repealed.(c)Effective dateThe amendments made by this section shall apply to bids submitted for contract years beginning on
			 or after January 1, 2015.4.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections) are
			 repealed, and any provision of law amended by such sections is hereby
			 restored
			 as if such sections had not been enacted into law.
